Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 22, 2019

The Court of Appeals hereby passes the following order:

A20A0489. IBEKWE v. THE STATE.

      This case was docketed by this court on September 27, 2019, and appellant’s
brief and enumerations of error were due October 17, 2019. As of the date of this
order, appellant has not filed a brief and enumeration of errors and has not requested
an extension of time in which to do so. Accordingly, this appeal is hereby
DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/22/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.